Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered February 23, 2006, convicting defendant, after a jury trial, of five counts of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 10 to 20 years, unanimously affirmed.
Testimony regarding a narcotics sale by a codefendant in defendant’s presence did not deprive defendant of a fair trial. The evidence in question was relevant to a conspiracy count in the indictment that was still pending at that point in the trial, and evidence of the codefendant’s conduct was not prejudicial to defendant (see People v Delacruz, 24 AD3d 109 [2005], lv denied 6 NY3d 775 [2006]). Furthermore, the court’s limiting instruction was sufficient to prevent any possibility of prejudice.
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Friedman, Sweeny and Moskowitz, JJ.